                                  Case 5:18-cv-00767-BLF Document 250 Filed 05/19/21 Page 1 of 2


                       1 MICHAEL A. SHERMAN (SBN 94783)
                            masherman@stubbsalderton.com
                       2 JEFFREY F. GERSH (SBN 87124)
                            jgersh@stubbsalderton.com
                       3 WESLEY W. MONROE (SBN 149211)
                            wmonroe@stubbsalderton.com
                       4 VIVIANA BOERO HEDRICK (SBN 239359)
                            vhedrick@stubbsalderton.com
                       5 STUBBS, ALDERTON & MARKILES, LLP
                         15260 Ventura Blvd., 20th Floor
                       6 Sherman Oaks, CA 91403
                         Telephone: (818) 444-4500
                       7 Facsimile:   (818) 444-4520

                       8 Attorneys for PERSONALWEB
                            TECHNOLOGIES, LLC
                       9 (Excluding Post Judgment Debtor
                            Collection Proceedings)
                       10
                                                          UNITED STATES DISTRICT COURT
                       11
                                                         NORTHERN DISTRICT OF CALIFORNIA
                       12
                                                                SAN JOSE DIVISION
                       13
                             IN RE PERSONAL WEB TECHNOLOGIES,            CASE NO.: 5:18-md-02834-BLF
                       14    LLC, ET., AL., PATENT LITIGATION
                                                                         Case No.: 5:18-cv-00767-BLF
                       15
                             AMAZON.COM, INC. and AMAZON WEB             Case No.: 5:18-cv-05619-BLF
                       16    SERVICE, INC.,
                                                                         PERSONALWEB TECHNOLOGIES,
                       17                  Plaintiffs,                   LLC’S NOTICE OF SUBSTITUTION OF
                                                                         COUNSEL AND NOTICE OF
                       18    v.                                          PERSONALWEB’S IN PRO PER
                                                                         REPRESENTATION
                       19    PERSONALWEB TECHNOLOGIES, LLC, et
                             al.,
                       20
                                      Defendants.
                       21    PERSONALWEB TECHNOLOGIES, LLC, et
                             al.,
                       22
                       23                  Plaintiffs,
                       24    v.
                       25    TWITCH INTERACTIVE, INC.,
                       26
                                           Defendant.
                       27
                       28

                            PERSONALWEB’S NOTICE OF SUBSTITUTION                       CASE NO: 5:18-md-02834-BLF
                            OF COUNSEL OF RECORD                                        CASE NO: 5:18-cv-00767-BLF
4838-3604-8523, V. 2
                                                                                       CASE NO.: 5:18-cv-05619-BLF
         Case 5:18-cv-00767-BLF Document 250 Filed 05/19/21 Page 2 of 2


1          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

2          PLEASE TAKE NOTICE that Stubbs Alderton & Markiles, LLP and its attorneys, Michael

3 A. Sherman, Jeffrey F. Gersh, Wesley W. Monroe, Viviana Boero Hedrick, and Sandeep Seth
4 (“SAM”), and Ted Maceiko (“Maceiko), hereby give notice of withdrawal as counsel of record for
5 PersonalWeb Technologies, LLC (“PersonalWeb”). PersonalWeb hereby gives notice that it will
6 proceed in pro per in the above-captioned litigation and enters a substitution of attorney in place of
7 the aforementioned attorneys. Consent to this substitution of counsel by former counsel, SAM and
8 Maceiko, and new counsel, PersonalWeb, in pro per, is attached hereto as Exhibit A. Additional
9 grounds in support of PersonalWeb’s substitution of counsel is attached hereto as Exhibit B.
10         PersonalWeb’s contact information for service is as follows:

11                                      PersonalWeb Technologies, LLC
                                        c/o Mike Weiss, President
12                                      5380 Old Bullard Road
                                        Suite 600-322
13                                      Tyler, Texas 75703
14                                      903-884-0777
                                        mw@pweb.com
15
            Respectfully submitted,
16
     Dated: May 19, 2021                        STUBBS, ALDERTON & MARKILES, LLP
17
18
                                                By: /s/ Michael A. Sherman
19                                                      Michael A. Sherman
                                                        Jeffrey F. Gersh
20                                                      Wesley W. Monroe
                                                        Viviana Boero Hedrick
21                                                      Sandeep Seth
22                                                       Attorneys for PERSONALWEB
                                                         TECHNOLOGIES, LLC
23
24    IT IS SO ORDERED:
25    DATED: __                                     _
                                                         HON. BETH LABSON FREEMAN
26
27
28

                                                     1
     PERSONALWEB’S NOTICE OF SUBSTITUTION                                 CASE NO: 5:18-md-02834-BLF
     OF COUNSEL OF RECORD                                                  CASE NO: 5:18-cv-00767-BLF
                                                                          CASE NO.: 5:18-cv-05619-BLF
